Exhibit 10.1

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH
PORTIONS. ASTERISKS DENOTE OMISSIONS.

AMENDED AND RESTATED CAN SUPPLY AGREEMENT

This Amended and Restated Can Supply Agreement (the “Amended and Restated
Agreement”) is entered into by and between: (i) Rexam Beverage Can Company
(“Rexam”), a Delaware corporation, with its principal place of business at 8770
West Bryn Mawr Avenue, 11th Floor, Chicago, Illinois 60631; and (ii) Coca-Cola
Bottlers’ Sales & Services Company LLC, a limited liability company organized
and existing under the laws of Delaware, with its principal offices at 3200
Windy Hill Road, East Tower, Suite 300, Atlanta, Georgia 30339 (“CCB”), acting
solely on behalf of and as agent for the Bottlers (as defined below) (each a
“Party” and together, the “Parties,” and where applicable, shall be deemed to
include the Bottlers, as defined below), and amends and restates that certain
Can Supply Agreement entered into on or about January 1, 2004 by and between
Rexam and CCB, as agent for certain Bottlers (the “Original CCB Agreement”).

RECITALS

WHEREAS, CCB acts as agent for certain Coca-Cola bottlers and other entities,
including Coca-Cola Enterprises Inc. (“CCE”) and those other duly licensed
Coca-Cola bottlers and related cooperative bottling/canning facilities or other
entities set forth in Exhibit A attached hereto (each, individually, a
“Bottler,” and collectively, the “Bottlers”); and

WHEREAS, REXAM owns and operates manufacturing plants throughout the United
States which produce aluminum beverage containers; and

WHEREAS, CCE and Rexam are parties to that certain Can Supply Agreement executed
by and between CCE and Rexam (at the time known as American National Can
Company) and effective as of January 1, 1999, as amended (the “Existing CCE
Agreement”); and

WHEREAS, pursuant to a certain Procurement Agency Agreement dated April 14, 2003
and other agency agreements between CCB and the Bottlers (collectively the
“Agency Agreements”), CCB has been authorized by the Bottlers, who are in the
business of, among other things, filling soft drink beverages into aluminum
beverage containers comprised of 12 oz bodies and ends (the “Cans”) as specified
in Exhibit B, to negotiate and enter into this Can Supply Agreement on their
behalf; and



--------------------------------------------------------------------------------

WHEREAS, on or about January 1, 2004 CCB, acting solely as agent for and on
behalf of certain Bottlers and Rexam, entered into the Original Agreement, which
has an expiration date of December 31, 2006; and

WHEREAS, CCB and Rexam now desire to enter into this Amended and Restated
Agreement in order to amend and restate the Original Agreement as set forth
herein and to provide for the supply of Cans to certain production facilities
operated by Bottlers identified in Exhibit A, all pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, the Parties hereby agree as follows:

 

1. Authority.

(a) CCB’s Agency. This Agreement is executed by CCB solely as agent for the
Bottlers. CCB represents and warrants that pursuant to the Agency Agreements it
is the authorized agent for the Bottlers, and is authorized to conduct
negotiations, execute and manage agreements for the supply of Cans to the
Bottlers for use within the Territory (as defined below). By the execution of
this Agreement, CCB further represents that the Bottlers listed in Exhibit A
consent to and shall be bound by this Agreement. CCB retains the right to add or
delete Bottlers as mutually agreed from Exhibit A from time to time during the
Term hereof. In the event of a deletion, the Bottlers, through CCB, will make
commercially reasonable efforts to provide replacement volumes.

(b) Rexam’s Authority. Rexam represents and warrants to CCB that it has the
authority to enter into and perform this Amended and Restated Agreement.

 

2. Effect on Other Agreements. Upon execution hereof, this Amended and Restated
Agreement shall replace and supersede both: (i) the Existing CCE Agreement; and
(ii) the Original CCB Agreement, both in their entirety. For the avoidance of
doubt, both the Existing CCE Agreement and the Original CCB Agreement shall be
deemed terminated by mutual consent without penalty upon the execution hereof.

 

2



--------------------------------------------------------------------------------

3. Term. The term of this Amended and Restated Agreement (the “Term”) shall
commence on January 1, 2006, and, unless sooner terminated as provided herein,
shall expire on [***] (the “Termination Date”).

 

4. Description of Product. This Amended and Restated Agreement relates to Cans
with the specifications as shown in Exhibit B (the “Specifications”). Rexam will
have the right to place its name and/or logo on the Cans in such size and
location as is customary in the industry. Upon request, Rexam will provide CCB
with a certificate of conformity with each shipment indicating that the Cans
included in the shipment have been inspected by Rexam and comply with the
Specifications and all obligations of this Amended and Restated Agreement.

 

5. Territory. The obligation of Rexam to supply Cans, and the obligation of
Bottlers to purchase Cans, pursuant to the terms hereof, shall apply only to
filling locations owned or operated by the Bottlers that are physically located
within the fifty United States or the District of Columbia, Canada, and/or
Bermuda (collectively, the “Territory”).

 

6. [***]

 

7.

Volume. The Cans will be supplied to the filling locations located within the
Territory set forth for each Bottler in Exhibit A (and at any additional or
substitute facilities hereafter acquired or otherwise designated by CCB on
behalf of any of the Bottlers and agreed to in writing by Rexam which agreement
by Rexam will not be unreasonably withheld) (collectively, the “Filling
Locations”). During the Term of this Amended and Restated Agreement, each of the
Bottlers shall purchase 100% of the Filling Locations’ respective individual
requirements of Cans from Rexam in the sizes set forth in Exhibit B, except that
each Bottler shall be allowed a commercially reasonable time to exhaust any
existing supply of non-Rexam supplied Cans kept in inventory during the ordinary
course of business as of the beginning of the Term hereof. If requested by
Rexam, and not more than once annually, CCB shall provide a certificate from an
officer of CCB

 

3



--------------------------------------------------------------------------------

 

attesting that each Bottler has complied with its annual purchase requirements
for the Filling Locations as set forth herein. If, for any reason (other than an
event of Force Majeure covered in Section 23, or a metal supply issue covered in
Section 14, below) Rexam is unable to supply bodies and/or ends, as the case may
be, of satisfactory quality, any affected Bottler(s) shall be relieved of any
obligation to buy from Rexam the unsatisfactory item under the terms of this
Amended and Restated Agreement until Rexam corrects the problem on an ongoing
basis to the reasonable satisfaction of the affected Bottler(s). In such event
and only for the duration of time that such quality problem exists: (a) Rexam
shall provide the relevant Filling Location(s) with fully conforming bodies
and/or ends from an alternate Rexam plant and Rexam shall absorb any excess
freight involved in shipping from the alternate plant; (b) if Rexam is unable to
procure conforming bodies and/or ends from a Rexam plant, the affected
Bottler(s) may procure conforming bodies and/or ends from any other source;
(c) Rexam shall pay any affected Bottler the difference between the purchase
price to such Bottler for such conforming bodies and/or ends and the purchase
price such Bottler otherwise would have incurred hereunder; and (d) all bodies
and/or ends purchased by affected Bottlers from any alternate source pursuant to
this paragraph shall be credited against the relevant Bottler’s purchase
obligations hereunder.

 

8. Orders.

(a) Sales Subject to Orders. All sales of Cans under this Amended and Restated
Agreement will be subject to written orders issued by the Bottlers (through CCB
or otherwise) to Rexam (“Orders”).

(b) Quantities and Dates. Orders will specify quantities, delivery dates and
points of delivery.

(c) Special Terms. Bottlers (through CCB or otherwise) and Rexam may agree in
writing to special terms, such as deliveries in a specified manner, for which
Rexam may request additional compensation. Rexam agrees that all invoices will
include the price of the Cans separate from the compensation for such special
terms.

 

4



--------------------------------------------------------------------------------

(d) Adjustments. In the event of changes identified in Section 8(c), either
Bottler or Rexam may, in writing, request an equitable adjustment in the prices
or delivery terms of the relevant Order. Any and all claims and requests by
Rexam under this subsection will be deemed waived unless made in writing and
received by Bottler within twenty (20) days from the receipt by Rexam of the
written notification for such changes.

(e) Order Termination

(i) With or Without Cause. Bottlers (through CCB or otherwise) may terminate,
with or without cause, any single Order upon written notice to Rexam. In the
event of such termination, Rexam may in writing make claim for the cost of any
work in process and finished stocks, but not for any cost of design,
engineering, or development, special tooling or general purpose equipment unless
such items have been specifically ordered and separately priced in the
terminated Order. Other than as specified in the preceding sentence, Rexam will
not be entitled to any claim, remedy or damages from Bottler with respect to
termination of an Order. Any and all claims or requests by Rexam under this
subsection will be deemed waived unless made in writing and received by Bottler
within five (5) business days (not including holidays on which Rexam’s executive
offices are closed) from the date of termination.

(ii) Effect on Other Orders. Termination of any single Order for any reason will
not affect any other Order between Bottler and Rexam, or this Amended and
Restated Agreement.

(f) Time. Time is of the essence in all Orders. Rexam will promptly advise
Bottlers of any delay or anticipated delay in delivery or performance.

(g) Supersede Preprinted Terms in Other Documents. The terms and conditions of
this Amended and Restated Agreement will supersede any preprinted or standard
terms which may appear on any purchase orders, invoices, acknowledgements, or
similar documents exchanged between Rexam and Bottlers and/or CCB as agent for
the Bottlers.

 

5



--------------------------------------------------------------------------------

9. Price. The base price(s) for Cans, and adjustments thereto, under this
Amended and Restated Agreement shall be as stated in the Pricing Schedule,
attached as Exhibit C to this Amended and Restated Agreement.

 

10. Payment; Risk of Loss. Payment is due [***] days after the date of invoice
(if such invoice is sent electronically, which is the method preferred by both
Parties); or [***] days from receipt of invoice (if such invoice is not able to
be sent electronically). Payment for any services provided pursuant to Exhibit D
is due in full [***] days after invoice date. Amounts not paid by the due date
shall bear interest at 2% over the prime rate announced from time to time by
Bank One, Chicago, Illinois, or such lesser rate as provided by law.
Notification of payments due shall be directed as follows: (i) if to Coca-Cola
Enterprises Inc (“CCE”) or to The Coca-Cola Bottling Company Consolidated
(“Consolidated”) or any other Bottler owned or controlled by Consolidated,
bill(s) of lading for Cans shipped or invoices for all other charges (e.g., for
services provided pursuant to Section 15 hereof) shall be delivered by the
carrier or by Rexam to CCE’s or Consolidated’s respective filling locations;
(ii) if, as to hot-filled Cans processed in the Niles, Illinois facility
operated by Coca-Cola Bottling Company of Chicago (“Niles”) or such other
facilities as designated by CCB in the future, all invoice(s) shall be sent by
Rexam to Coca-Cola North America, a division of The Coca-Cola Company, at:
Coca-Cola Company, Vender# 1037076, Minute Maid Hot Fill, PO Box 2467, Atlanta,
GA 30301; and (iii) if to any other Bottler not listed in subsections (i) or
(ii) above (hereinafter the “Participating CCBA Bottlers”), daily electronic
reports of shipments made or services provided pursuant to Section 16 to
participating CCBA Bottlers, shall be sent by Rexam to The Coca-Cola Bottlers’
Association, Inc. at 3282 Northside Parkway, Atlanta, Georgia 30327. Each
individual Bottler, including the Participating CCBA Bottlers, shall be solely
responsible for payment of all amounts due from it under this Amended and
Restated Agreement. If payments are not received within 60 days, Rexam has the
right to offset any rebates Rexam may have paid to CCB that are allocable to
such Bottler’s outstanding receivables, from any future rebate payments to CCB,
subject to reinstatement once payment is made. CCB shall use reasonable
commercial efforts to resolve any payment disputes between Rexam and any of the
Bottlers. Title and risk of loss shall pass to each applicable Bottler upon
delivery of Cans to the common carrier, even if Rexam may have selected the
carrier.

 

6



--------------------------------------------------------------------------------

11. Packaging and Shipping.

(a) Packaging Standards. All packing and packaging will comply with good
commercial practice and applicable transport regulations, and will consist of
suitable containers for optimum protection of the goods and for in-plant
handling and storage.

(b) Carrier and Route. Delivery will be made by the carrier and route specified
by Rexam.

(c) Labeling. All shipping containers will be labeled in accordance with
applicable laws and regulations relating to the transport of goods.

 

12. Delivery. Delivery will not be deemed complete until the Cans have actually
been received and accepted by Bottler following completion of its standard
inspection procedures. All inspections will be completed within a reasonable
period of time.

 

13. Non-Conforming Orders.

(a) Inspection and Testing. All Orders of Cans are subject to inspection and
rejection by Bottler within a reasonable period of time prior to payment.

(b) Cancellation for Non-Conformance. Bottler may cancel an Order for any
nonconformity in any lot or installment delivered and performed hereunder,
including, without limitation, failure of Rexam to deliver the Order of Cans
when due, delivery of defective or otherwise nonconforming Cans, or delivery of
an insufficient quantity of Cans.

(c) Additional Remedies. Without limiting any of Bottler’s rights, Bottler may
require Rexam, at Rexam’s expense:

(i) to promptly repair or replace any or all rejected Orders of Cans, or

(ii) to refund the price of any or all rejected Orders of Cans.

 

7



--------------------------------------------------------------------------------

(d) Risk of Loss for Rejected Orders. All rejected Orders of Cans will be held
for Rexam’s prompt instruction and at Rexam’s risk and expense.

 

14. Metal.

(a) The Parties acknowledge that, subject to the Parties’ obligations regarding
soft tolling set forth in Section B.1(a) of Exhibit C, soft tolling of metal is
a part of this Amended and Restated Agreement. To that extent, CCB, on behalf of
the Bottlers, shall provide Rexam with reasonable advance notice of any change
in designated aluminum suppliers (and such newly designated supplier shall be a
qualified first tier metal sheet producer, or second tier sheet producer
reasonably acceptable to Rexam), no later than 120 days prior to implementing
such change to this Amended and Restated Agreement (excluding 2006, which has
been dealt with as of the date hereof to the Parties’ mutual satisfaction).
Notwithstanding the foregoing, in the event of an actual, material quality
problem or shortfall in the metal supplied to Rexam, Rexam shall retain the
right to qualify or disqualify any of CCB’s designated aluminum supplier(s)
provided, however, that the criteria used to disqualify such supplier(s) was
pre-existing (i.e., in effect prior to the execution hereof), was uniformly
established for all aluminum suppliers to Rexam, and was disclosed to CCB and
agreed upon prior to the execution hereof; and provided further that Rexam
provide CCB with reasonable advance written notice of the effective date of any
such disqualification. Upon any such notice of disqualification, the Parties
will discuss a mutually agreeable aluminum supplier, and the Parties shall agree
to use any other aluminum supplier if such supplier is then qualified by Rexam
as set forth above (Rexam agrees to provide CCB a listing of all aluminum
suppliers qualified to do business with Rexam, which list may be updated
quarterly, as needed). In the event a supplier not currently qualified to supply
Rexam is required for supply reasons currently unforeseen by Rexam or CCB, and
the Parties cannot reach agreement on such an unqualified aluminum supplier
within [***] days from the date of such disqualification, Rexam may use any
other aluminum supplier so long as such aluminum meets the specifications
contained in this Amended and Restated Agreement, and (ii) if, and only if so
agreed to by Rexam and CCB, all incremental cost adjustments, if any, to
implement such new aluminum supplier are borne by the Bottlers for the
anticipated period of time required (not to exceed one hundred and twenty
(120) days), or until a mutually agreed to supplier is found.

 

8



--------------------------------------------------------------------------------

(b) At any time during the Term of this Amended and Restated Agreement, CCB may
elect to direct the disposition of in-plant scrap, provided however, that:
(i) Rexam shall not be required to terminate any pre-existing, enforceable
annual (i.e., of no greater than one year in length) agreement otherwise
requiring disposition of in-plant scrap; and (ii) that, subject to the mutual
agreement of CCB and Rexam, there will be commensurate annual economic
adjustments (based on periodic changes in the price of ingot) made to Rexam with
respect to the remaining Term and subsequent projected volume of this Amended
and Restated Agreement, to reflect the impact of implementing this right.

 

15. Purchases; Forecasts. Purchases of Cans will be made via purchase order or
alternative electronic means as set forth in Section 8 above. To facilitate such
purchases, each individual Bottler, through CCB or otherwise, shall advise
Rexam, prior to each October 31, of the Filling Locations’ projected annual
requirements of Cans under this Amended and Restated Agreement, by location, for
the upcoming calendar year (the “Forecasted Volume”) and, using commercially
reasonable judgment, shall provide rolling 90 day forecasts, by filling
location, by size, by label, on a monthly basis throughout the year (a “90 Day
Rolling Forecast”). All Forecasted Volume shall be provided for planning
purposes only and shall not constitute a firm offer to buy, provided, however,
that Rexam may use reasonable judgment to produce Cans pursuant to the relevant
90 Day Rolling Forecast only, in advance of receipt of actual orders, in which
event all such Cans shall be purchased by the applicable Bottler within ninety
(90) days. Such Forecasted Volume shall remain in effect until adjusted by each
Bottler upon reasonable advance notice to Rexam; provided, however, that such
adjustments shall not affect each Filling Location’s percent purchase
requirement set forth above in Section 7. Substantial increases in volume that
are not consistent with a Bottler’s Forecasted Volume or significant increases
in the Forecasted Volume from year to year may require discussion and agreement
between Rexam and the applicable Bottler on meeting such increase in volume, and
the Parties agree to work in good faith to reach such agreement.

 

9



--------------------------------------------------------------------------------

16. Rexam’s Services. Rexam may perform the services described on Exhibit D
attached hereto, as frequently as is reasonably necessary and at the applicable
Bottler’s specific request, pursuant to the rates for such services as specified
on such Exhibit D, which rates may be subject to change from time to time by
Rexam. CCB will make Exhibit D available to each Bottler.

 

17. Dunnage. The Parties’ obligations with respect to dunnage are set forth in
the attached Exhibits E, E-1, E-2, and F, which CCB will make available to each
Bottler.

 

18. Warranties, Claims and Limitation of Liability. The Parties’ obligations
with respect to warranties, claims, and limitation of liability are set forth in
the attached Exhibit G.

 

19. Termination.

(a) In addition to any other termination rights available under applicable law
or set forth herein, at any time prior to the Termination Date, CCB may
immediately terminate this Amended and Restated Agreement with Rexam (as to any
Bottler(s) or all Bottlers), or Rexam may terminate this Amended and Restated
Agreement with CCB or any of the Bottlers, in either case upon notice to the
other Party if such Party, or any of the Bottlers, as the case may be: (i) is
deemed bankrupt or shall make an assignment for the benefit of its creditors, or
a receiver is appointed for it or for any of its properties or it is adjudged to
be insolvent; or (ii) defaulted in the performance of any material term or
condition of this Amended and Restated Agreement and such default has not been
remedied within thirty (30) days after the giving of written notice with respect
to such breach to the defaulting Party. Any such acts of, by or to a Bottler
shall give rise to a right to terminate solely as to that Bottler and not as to
any other Bottler or CCB. In the event that this Amended and Restated Agreement
is terminated with respect to any individual Bottler, the Amended and Restated
Agreement shall remain in full force and effect among Rexam, CCB, and the
remaining Bottlers.

(b) CCB shall not be responsible or liable for any Bottler’s failure to perform
its obligations hereunder. The termination of any or all of the Agency
Agreements shall have no effect on this Amended and Restated Agreement,
provided, however, that any

 

10



--------------------------------------------------------------------------------

new or successor agent of the affected Bottler(s) shall notify Rexam that it is
the new or successor agent for the Bottlers and such new or successor agent
shall agree to be bound by the terms of this Amended and Restated Agreement as
if the new or successor agent had been the original agent.

 

20. Effect of Termination. Upon termination of this Amended and Restated
Agreement for any reason, each Bottler shall purchase all Cans and otherwise
non-usable Bottler -specific manufacturing supplies and related items previously
ordered for the relevant Bottler. The price which each affected Bottler shall
pay for Cans and any otherwise non-usable Bottler specific manufacturing
supplies and related items as a result of any termination shall be the price in
effect hereunder upon the effective date of termination, inclusive of any soft
tolling.

 

21. Indemnity. Notwithstanding anything to the contrary set forth in Exhibit G,
Rexam will indemnify and hold harmless CCB and Bottlers, their subsidiaries,
officers, agents, employees and customers against all claims, costs (including,
without limitation, reasonable attorneys’ fees) and damages (including, without
limitation those resulting from recall of Cans) arising from (i) any defect in
the Cans, (ii) breach of any warranties or representations of Rexam set forth in
this Amended and Restated Agreement, and (iii) breach of any term or condition
set forth in this Amended and Restated Agreement by Rexam.

 

22.

Insurance. Rexam will obtain and maintain at its’ own expense through a
combination of comprehensive general liability insurance and umbrella liability
insurance, which includes products liability coverage, with insurance companies
that have a minimum A.M. Best Rating of A-VII in the amount of at least five
million dollars ($5,000,000) per occurrence combined single limit, aggregate
limit of ten million dollars ($10,000,000). Rexam will provide CCB and, upon
request, the Bottlers with a certificate of insurance evidencing such insurance
and naming CCB and the Bottlers listed in Exhibit A as additional insureds
within thirty (30) days of execution of this Amended and Restated Agreement.
Such certificate will further contain a provision that said policy or policies
cannot be cancelled, terminated, non-renewed or materially changed during the
Term

 

11



--------------------------------------------------------------------------------

 

without thirty (30) days prior written notice to CCB. The stipulated limits of
coverage above will not be construed as a limitation of any potential liability
to CCB or the Bottlers, and failure to request evidence of this insurance will
in no way be construed as a waiver of Rexam’s obligation to provide the
insurance coverage specified.

 

23. Force Majeure.

(a) Except for payment of money due hereunder, Rexam, CCB, and each of the
Bottlers, as applicable, shall be excused for failure to perform under this
Amended and Restated Agreement where such failure results from circumstances
beyond the affected Party’s reasonable control including, without limitation,
such circumstances as fire, storm, flood, terrorism, acts of war, civil or
military authority, insurrection, supply shortage, embargo, earthquake, strikes,
work stoppages or slowdowns, lockouts, failure of machinery, delay or failure of
transportation, acts of the public enemy, acts of God or acts of any foreign,
federal, state or any local government or agents or instrumentalities thereof.
The Party (including for purposes of this provision, each of the Bottlers)
claiming excuse of performance must give written notice stating the reasons for
its failure to perform hereunder, and may claim such excuse of performance only
so long as such force majeure condition exists. Both parties will use reasonable
efforts to mitigate the effects of such events.

(b) Remedies. In case of the occurrence of an event covered by the preceding
provision, CCB or Bottlers may at its option:

(i) reject any partial or future performance without liability upon written
notice, or

(ii) if such occurrence only affects Rexam’s performance, require Rexam to use
its best efforts to supply as much of Bottlers’ total requirements as possible
but in no event less than a pro rata share of its remaining capacity allocated
among its customers having written supply contracts of at least one (1) year in
duration which were entered into prior to the commencement of the event.

 

12



--------------------------------------------------------------------------------

24. Notices. Except for notices and correspondence related solely to an
individual Order which shall be sent to the addresses and individuals as shown
in the Order, all notices that are required or permitted to be given pursuant to
this Amended and Restated Agreement, and any requests or other communications
shall be in writing, and shall be deemed given when personally delivered or
received by facsimile, with confirmation of receipt, or five (5) days after
deposited in the United States mail, postage prepaid, or the next business day
if sent by overnight courier, at the address set out below for each Party or
such other address as either Party may from time to time notify to the other:

 

If to Rexam at:

Attn:

  Bill Brandell

Title:

  Senior VP of Sales & Marketing

Rexam Beverage Can Company

8770 W. Bryn Mawr Ave.,

Chicago, IL 60631

Attn:

  Patrick Sullivan

Title:

  Vice President Sales

Rexam Beverage Can Company

11111 Houze Road

Suite 105

Roswell, GA 30076

If to CCB (for itself and on behalf of all or any of the Bottlers) at:

Attn:

  Ray Malone

Title:

  Director of Procurement - Packaging

Coca-Cola Bottlers’ Sales & Services Company, LLC

3200 Windy Hill Road

Suite 300

Atlanta, GA 30339

With a copy to:

General Counsel

Coca-Cola Bottlers’ Sales & Services Company LLC

(at above address)

 

25.

Entire Amended and Restated Agreement, Amendment, Waiver. Upon execution, this
Amended and Restated Agreement, including the attached Exhibits and other
attachments, which are incorporated herein by reference and made a part hereof,
shall

 

13



--------------------------------------------------------------------------------

 

constitute the entire agreement between Rexam and CCB on behalf of the Bottlers
with respect to the subject matter hereof, and will, as of its date of
execution, supersede and cancel any prior agreements between the Parties with
respect thereto. This Amended and Restated Agreement may not be amended except
in writing, and no amendment will be effective unless executed by an authorized
officer or employee of both Parties. The failure of either Party to exercise or
enforce any of the terms or conditions of this Amended and Restated Agreement
shall not constitute or be deemed a waiver of that Party’s right thereafter to
enforce each and every term and condition of this Amended and Restated
Agreement.

 

26.

Assignability. This Amended and Restated Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the Parties (Parties here
shall refer to CCB, the Bottlers, and Rexam) hereto including, without
limitation, a subsidiary, affiliate, purchaser, transferee or successor by
merger of substantially all of the business or assets of either Party, and each
Party shall ensure that any succeeding party is bound to the rights and
obligations of this Amended and Restated Agreement, provided however, that this
Amended and Restated Agreement shall not be assignable or transferable in any
fashion unless the Party proposing to assign and/or transfer the Amended and
Restated Agreement shall have received prior written consent from the other
Party, except that any Bottler or CCB may assign this Amended and Restated
Agreement to any of its respective wholly-owned or controlled subsidiaries or
affiliates under common ownership. Notwithstanding the foregoing, in the event
of any Change in Control of Rexam, then the other Parties shall have the right
to terminate this Amended and Restated Agreement. As used herein, a “Change of
Control” means (i) the direct or indirect acquisition (by merger, consolidation,
business combination or otherwise) by any person or group of persons that is not
an affiliated entity, in a transaction or series of related transactions of the
beneficial ownership of 50% or more of the-outstanding voting stock of another
person, or (ii) individuals who were directors of a company immediately prior to
a transaction involving that company (or their designees) do not constitute a
majority of the board of directors after such transaction, or (iii) the direct
or indirect acquisition by any person or group of persons that is not an
affiliated entity, in a transaction or series of related transactions of all or
substantially all of the assets of another person. As used

 

14



--------------------------------------------------------------------------------

 

herein, an “affiliated entity” is a party that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, a Party. In the event of any Change of Control of a Bottler or any
disposition, transfer or sale of any of the Filling Locations covered hereunder
by any Bottler to any other entity then engaged, directly or indirectly, in the
authorized manufacture or distribution of Coca-Cola products, such Bottler shall
require the purchaser or transferee of all or any portion of its can filling
operations to assume that portion of this requirements contract that relates to
the portion of its operations being sold or transferred.

 

27. Confidentiality.

(a) CCB, the Bottlers, and Rexam agree not to disclose, and to use their best
efforts to prevent disclosure of, confidential or proprietary information
relating to this Amended and Restated Agreement or to the subject matter thereof
(“Confidential Information”). All information furnished to one Party by any
other Party shall be considered Confidential Information, unless otherwise
indicated by the Party furnishing the information. The Specifications will be
deemed Confidential Information disclosed by CCB. This Amended and Restated
Agreement shall be deemed Confidential Information disclosed by CCB.

(b) Notwithstanding anything in subsection 27(a), above, Confidential
Information may be disclosed by a Party pursuant to court order or other process
issued by a court or tribunal, provided, however, that the Party served with
such process shall notify the other Party prior to any such disclosure; if the
information is in the public domain; the receiving Party can show the
information was previously known to it at the time of disclosure; has been
disclosed through no fault of the party; if the information is independently
developed by the receiving Party as evidenced by the written records of the
receiving Party; if the information is required to be disclosed pursuant to the
requirement, order or directive of a government agency or by operation of law
subject to prior consultation with the disclosing Party’s legal counsel; or if
the disclosure is expressly consented to by the other parties, in writing and
during the Term of this Amended and Restated Agreement.

 

15



--------------------------------------------------------------------------------

(c) A Party may disclose Confidential Information to such Party’s direct and
indirect parents, subsidiaries and affiliates and to their respective directors,
officers and employees, and each of their accountants, lawyers and other
professionals (collectively, the “Permitted Recipients”) who need to know the
confidential or proprietary information; provided, however, that all such
Permitted Recipients shall maintain the confidentiality of all such confidential
or proprietary information.

(d) CCB will be free to disclose the contents of this Amended and Restated
Agreement to TCCC and the entities identified in Exhibit A.

(e) No Party may issue any press release or make any public statement with
respect to this Amended and Restated Agreement or any other transaction
contemplated herein, without the express written consent of the other Parties,
such consent to not be unreasonably withheld.

(f) The foregoing obligations will remain in effect for a period of five
(5) years from termination of this Amended and Restated Agreement.
Notwithstanding the foregoing, the Performance Criteria will be held in
confidence by Rexam forever.

 

28.

Dispute Resolution. In the event there is a dispute over any of the terms of
this Amended and Restated Agreement or the fulfillment of any of the terms by
either Party (including any of the Bottlers), or a disagreement over the
resolution of any claim made by any of the Bottlers with respect to product or
services received from Rexam, then Rexam and CCB as agent (and the affected
Bottler(s), at CCB’s option), shall meet within 30 days of the receipt of
written notice of the dispute for the purposes of reaching an amicable
resolution. If no amicable resolution is reached, the Parties agree that the
dispute shall be submitted to final and binding arbitration to be conducted in
Atlanta, Georgia on a date and at a time convenient to all Parties by and
pursuant to the rules and regulations of the American Arbitration Association
(“AAA”). Within 30 days of such submission, each Party shall choose an
arbitrator from the list of arbitrators provided by the AAA, and the two chosen
arbitrators shall choose a third arbitrator acceptable to them. The Parties
shall bear the cost of the arbitrator chosen by each of them, and the costs of
the third arbitrator as well as other related costs of the arbitration, shall be
borne

 

16



--------------------------------------------------------------------------------

 

equally by each Party. Once the third arbitrator has been selected, a hearing
date shall be set within forty-five (45) days thereafter. Written submittals
shall be presented and exchanged by the Parties fifteen (15) days before the
hearing date, including reports prepared by experts upon whom any Party intends
to rely. At such time the Parties shall also exchange copies of all documentary
evidence upon which they will rely at the arbitration hearing and a list of the
witnesses whom they intend to call to testify at the hearing. Each Party shall
also make its respective experts available for deposition by the other Party
prior to the hearing date. The arbitrators shall make their award as promptly as
practical after conclusion of the hearing. The arbitrators shall not be bound by
any rules of evidence or civil procedure, but rather may consider such writings
and oral presentations as reasonable businessmen would use in the conduct of
their day-to-day affairs, and may require the Parties to submit some or all of
their presentation orally or in written form as the arbitrator may deem
appropriate. Until a resolution is reached, either by agreement or through
arbitration, the terms of this Amended and Restated Agreement shall remain in
full force and effect, and in any event, a dispute with one of the Bottlers
shall not affect the contractual relationship between Rexam and the other
Bottlers.

 

29. Governing Law. The validity, interpretation and enforcement of the terms of
this Amended and Restated Agreement, including those set forth in the attached
Exhibits and attachments, shall be governed by the laws of the State of
Illinois, without application of its choice of law rules.

 

30. Severability. In the event that any of the provisions of this Amended and
Restated Agreement are held to be unenforceable, the remaining provisions of
this Amended and Restated Agreement will remain in full force and effect.

 

31. Counterparts. This Amended and Restated Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same Amended and Restated Agreement.
Facsimile signatures shall be binding as if they were originals.

 

32.

Independent Contractor Status. This Amended and Restated Agreement is not
intended in any other respect to create, nor should it be construed as creating,
an agency,

 

17



--------------------------------------------------------------------------------

 

joint venture, partnership or employer-employee relationship between CCB and
Rexam. Each Party shall act solely as an independent contractor and shall have
no right to act for or to sign the name of or bind the other Party in any way or
to make quotations or to write letters under the name of the other Party or to
represent that the Party is in any way responsible for any acts or omissions of
such Party.

 

33. Manufacturer’s Authorization Agreement. This Amended and Restated Agreement
will be conditioned upon Rexam executing a Manufacturer’s Authorization
Agreement (“MAA”) with TCCC. In case of conflict between the MAA and this
Amended and Restated Agreement in respect of an issue covered by both
agreements, the MAA will take precedence.

 

34. Compliance with Other Laws. In absence of specific instructions, all Cans
shall comply with good commercial practice and the applicable carrier’s tariffs.
To the extent applicable to Rexam in the performance of its obligations
hereunder: (a) Rexam shall comply with all applicable state, provincial,
federal, and local laws in the manufacture and sale of Cans hereunder
(including, to the extent applicable, Section 202, the equal opportunity clause
of Executive Order 11246, as amended, Section 60.7415, the affirmative action
clause of the regulations under the Rehabilitation Act of 1973, and
Section 60.250.5, the affirmative action clause of the regulations under 38
U.S.C. 4212, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974);
(b) if applicable, Rexam agrees to comply with the provisions of 29 C.F.R. Part
470 and 31 U.S.C.S. Section 1352; and (c) Rexam’s possession and control and all
reasonable requests for actions that are made by the Bottlers to the extent
necessary for the Bottlers to comply with the Public Health Security and
Bioterrorism Preparedness and Response Act of 2002. All Cans shall be
accompanied by pallet tags, bills of lading or other documentation as required
by the Bottlers.

 

35. Survival. The representations, warranties, covenants and obligations
contained in Sections 1, 19, 20, 21, 27, 28, 29 and this Section 35 shall
survive the termination or expiration of this Amended and Restated Agreement.

 

18



--------------------------------------------------------------------------------

36. Several Liability. The Bottlers shall be severally as to itself only, and
not jointly, liable to Rexam and CCB for any failure by any Bottler to perform
its obligations hereunder. Notwithstanding anything in this Amended and Restated
Agreement to the contrary, Rexam agrees to look directly and exclusively to each
Bottler and not to CCB for remedies for any non-performance in connection with
the purchase and sale of Cans and any Services hereunder. Rexam acknowledges
that CCB is acting herein solely as agent for the Bottlers and, as such, shall
have no liability for any actual purchases of Cans or compliance with any terms
of payment.

 

37. Third Party Beneficiaries. All of the entities, subsidiaries, business units
and participating affiliates identified in Exhibit A are intended to be
third-party beneficiaries of the rights of CCB under this Amended and Restated
Agreement.

 

38. Set-Off. Each party will have the right to set off against amounts which may
become payable by the other party under this contract or otherwise, any present
or future indebtedness of said other party, money, prepaid inventory or
otherwise, whether arising under an Order or otherwise.

 

39. Supplier Guiding Principles. Rexam and suppliers authorized by Rexam to
provide goods or services for CCB and the Bottlers will be required to meet the
following standards with respect to their operations as a whole:

 

Laws and Regulations    Rexam will comply with all applicable laws, rules,
regulations and requirements in the manufacture and distribution of products and
supplies and in providing services to CCB and Bottlers. Child Labor    Rexam
will not use child labor as defined by local law Forced Labor    Rexam will not
use forced or compulsory labor Abuse of Labor    Rexam will not physically abuse
labor

 

19



--------------------------------------------------------------------------------

Collective Bargaining    Rexam will respect employees’ rights to choose whether
to be represented by third parties and to bargain collectively in accordance
with local law Wages and Benefits    Wages and benefits will comply with local
law Working Hours & Overtime    Working hours and overtime will comply with
local law Health and Safety    Working conditions will comply with local
regulations Environment    Rexam will comply with all applicable environmental
laws

Rexam agrees that it must be able to demonstrate its compliance with these
requirements at the request of and to the satisfaction of CCB. This agreement
includes, but is not limited to, CCB and its subsidiaries having the right to
inspect any site involved in work for CCB and Bottlers. Any supplier that fails
to comply with the foregoing is subject to immediate termination and any
agreements between it and CCB and Bottlers and their subsidiaries will be
terminated without penalty to CCB or Bottlers and their subsidiaries, but with
obligations to remedy direct damages suffered by CCB or Bottlers and their
subsidiaries remaining. All other policies and guidelines of CCB and its
subsidiaries and any other agreements to which Rexam is a party will continue in
full force and effect.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, through their authorized representatives, have
executed this Amended and Restated Agreement and it shall be effective as of the
date set forth above in Section 3.

 

/s/ Ron Lewis

   

/s/ Harry G. Barto

Name:

  Ron Lewis     Harry G. Barto

Title:

  President & CEO     President and Chief Executive Officer

COCA-COLA BOTTLERS

SALES & SERVICES COMPANY, LLC

    REXAM BEVERAGE CAN COMPANY As agent for the Bottlers.    

 

21



--------------------------------------------------------------------------------

EXHIBIT A

 

Participating CCBA Bottlers

Barritt & Son

Hamilton, Bermuda

Atlantic Bottling Company

Atlantic, IA 50022

Baton Rouge Coca-Cola Bottling Company

Baton Rouge, LA 70809

The Cleveland Coca-Cola Bottling Company, Inc

Bedford Heights, OH 44146

Gulf State Canners, Inc

Clinton, MS 39056

Southwest Canners of Texas, Inc.

Nacogdoches, TX 75961

Swire Coca-Cola

Fruitland, ID 83619

Great Plains Coca-Cola Bottling Company

Oklahoma City, OK 73147

Great Plains Coca-Cola Bottling Company

Okmulgee, OK 74447

Chesterman Co.

Sioux City, IA 51102

Viking Coca-Cola Bottling Company

St Cloud, MN 56303

 

22



--------------------------------------------------------------------------------

Bottler Legal Entity

The Coca-Cola Bottling Company Consolidated

4100 Coca-Cola Plaza

Charlotte, NC 28211

Filling Locations

Coca-Cola Bottling Co Consolidated

Charlotte, NC 28216

Coca-Cola Bottling Company of Mobile, LLC

Mobile, AL 36619

Coca-Cola Bottling Co Consolidated

Nashville, TN 37204

Coca-Cola Bottling Company of Roanoke, Inc.

Roanoke, VA 24106

South Atlantic Canners Inc.

Bishopville, SC 29010

Bottler Legal Entity

Coca-Cola North America

A Division of The Coca-Cola Company

Filling Location

Coca-Cola Bottling Company of Chicago

Niles, IL 6071 [will add 2 more locations]

Bottler Legal Entity

Coca-Cola Enterprises Inc. (“CCE”)

P.O. Box 723040

Atlanta, GA 31139

 

23



--------------------------------------------------------------------------------

CCE Filling Locations

City

  

State

Abilene    TX Alsip    IL Baltimore    MD Bellevue    WA Bismarck    ND Brampton
   Ontario CN Cincinnati    OH Cleveland    TN College Park    GA Dallas    TX
Detroit    MI Downey    CA Eagan    MN El Paso    TX Flint    MI Grand Rapids   
MI Great Falls    MT Little Rock    AK Indianapolis    IN Milwaukee    WI
Montgomery    AL New Orleans    LA Niles    IL Portland    IN Richmond   
British Columbia CN San Leandro    CA Sandston    VA Shawnee Mission    KS St
Louis    MO Tempe    AZ Twinsburg    OH Weston    Ontario CN West Memphis    TN
Wichita    KS Wilsonville    OR

 

24



--------------------------------------------------------------------------------

EXHIBIT B

202/211x413 12-oz aluminum beverage can bodies, up to 5 non-combination prints,
with up to [***]% of the total annual volume in 6 non-combination prints;
Reference Drawing No. [***], input gauge [***]

202 diameter aluminum Rexam standard ends; Reference Drawing No. [***]; input
gauge [***]; or 202 diameter new design to be designated (subject to mutual
agreement of Rexam and CCB)

All Can bodies and ends must meet or exceed specifications, performance and
quality criteria as mandated by The Coca-Cola Company (or any other licensor) as
they may change from time to time; any such change may result in an upward or
downward price adjustment, if mutually agreed upon, such agreement not to be
unreasonably withheld by either Party.

 

25



--------------------------------------------------------------------------------

EXHIBIT C

PRICING SCHEDULE

 

A. PRICING (PER THOUSAND)

12-OZ Can Base Prices — Delivered to all Domestic and Canadian Filling Locations
(effective 1/1/06)

 

     12-OZ
BODIES    202
ENDS    Total

[***]

        

[***]

        

[***]

        

12-OZ Can Base Prices — Delivered to U.S Port for Shipment to Bermuda (effective
1/1/06)

 

     12-OZ
BODIES    202
ENDS    Total

[***]

        

[***]

        

[***]

        

This Bermuda pricing includes [***] for dunnage which is not returned to or
Rexam’s designee.

[***]

 

B. Pricing Components and Adjustments to Price

 

  1. The can body and end pricing are influenced by the following three factors:

The ingot component as determined by Section (a) below; Conversion of ingot to
aluminum sheet for body, end and tab stock, as determined by Section (b) below;
and Conversion of can sheet to aluminum beverage cans and ends, as determined by
Section (c) below.

 

26



--------------------------------------------------------------------------------

(a) Ingot. CCB and Rexam affirm and acknowledge that soft tolling, as currently
in practice between CCB (as agent for Coca-Cola Enterprises Inc. and others) and
Rexam, is an integral part of the Amended and Restated Agreement and the Parties
will use their best efforts to ensure that soft tolling continues, provided
however, that both Parties agree to meet periodically and evaluate the metal
purchasing program and address its impact on their respective commercial best
interests. The parties acknowledge and agree that: (a) so long as soft tolling
is in effect, the ingot price component will be as agreed to from time to time
by the course of dealing by and among CCB, Rexam, and CCB’s directed metal
supplier; and, to the extent such directed metal supplier dictates any future
price adjustments to Rexam for any metal-related purchases made on CCB’s and/or
the Bottler’s behalf, Rexam shall have the right to pass through to the Bottlers
any such pricing adjustment; and (b) if soft tolling is for any reason
eliminated in the provision of can bodies and ends under the Amended and
Restated Agreement, the Parties will discuss a mutually agreeable price
adjustment, if any, and will mutually agree on how to calculate changes in ingot
pricing. The above prices are based on the 1/1/06 ingot price of [***] per
pound, determined by the six-month trailing average US Transaction Price (USTP)
formula which is comprised of the daily LME cash average for the period plus the
daily average of the US Midwest Premium as published in Platts Metals Week,
adjusted on April 1 and October 1 each year. Prices effective from April 1 -
September 30 will be based on the average monthly USTP for the preceding
September - February. Prices effective from October 1 - March 31 will be based
on the average monthly USTP for the preceding March - August. At the inception
of this Agreement, the price will be subject to an adjustment of [***] for each
$.01/lb. in the USTP.

(b) Conversion of Ingot to Can Sheet (“ICS”). The Parties acknowledge and agree
that: (a) so long as soft tolling is in effect, adjustments in the conversion of
ingot to can sheet component will be as agreed to from time to time by the
course of dealing by and among CCB, Rexam and CCB’s directed metal supplier;
and, to the extent such directed metal supplier dictates any future price
adjustments to Rexam for any conversion fees relating to metal purchases made on
CCB’s and/or the Bottlers’ behalf, Rexam shall have the right to pass through to
the Bottlers any such pricing adjustment; and (b) if soft tolling is for any
reason eliminated in the provision of can bodies and ends under the Amended and
Restated Agreement, that the Parties will discuss a mutually agreeable price
adjustment, if any, and will mutually agree on how to calculate adjustments in
the conversion of ingot to can sheet fees. [The above prices are based on the
4/1/05 Ingot to Can Sheet Conversion prices of [***] per pound for 12-oz bodies
at [***], [***] per pound for 202 lids at [***] input gauge, and [***] per pound
for 202 tabs at [***] input gauge.] The gross weight factor used to compute
price adjustments of containers at inception of this agreement is [***] 1bs./M.
The gross weight factors by component are as follows:

 

Body

   [***] lbs./M

End

   [***] lbs./M

Tab

   [***] lbs./M

 

27



--------------------------------------------------------------------------------

(c) Conversion of Can Sheet to Cans (“CCP”). The Conversion of Can Sheet to Cans
“CCP” is calculated by subtracting the sum of (a) and (b) in Section B. of
Exhibit C from the total base price outlined in Section A of Exhibit C.
Effective April 1st of each year during the term of the Amended and Restated
Agreement, a can sheet to cans conversion factor will be increased (or
decreased) by a percentage equal to [***], if any, (commencing on April 1, 2005)
in the Producer Price Index for Intermediate Materials, Supplies and Components
(“PPI”) (Index Code WPUSOP 2000) for the period ending December 31st of the
preceding year. The 1/1/06 can sheet to cans conversion price per thousand
factor, used to compute the PPI price adjustment, is $[***] ($[***] for 12-oz
bodies and $[***] for 202 ends.)

 

  2. Adjustments resulting from other cost increases or decreases and/or changes
in market conditions. (a) In the event of changes in the cost of items which are
either not reflected in, or are in excess of, the then most recent year over
year upward or downward movement of the PPI, or (b) in the event of general
increases or decreases in the price of the Cans in the marketplace not otherwise
covered hereunder, Rexam will discuss such changes with CCB. (c) Any reduction
in Rexam’s manufacturing costs resulting from the directions of Bottlers, CCB or
The Coca-Cola Company, or driven by mutually beneficial programs, will be passed
through to Bottlers as a price reduction as mutually agreed between Rexam and
CCB, as agent for Bottlers.

 

  3. [***]

 

  4. [***]

 

  5. [***]

 

  6. [***]

 

28



--------------------------------------------------------------------------------

EXHIBIT D

CUSTOMER EQUIPMENT SERVICE CHARGE POLICY

Rexam’s Customer Equipment Service (CES) personnel are available for mechanical
assistance (both scheduled and emergency), training and trouble shooting in
addition to product quality and line efficiency improvement assistance. Many of
our services are supplied at no additional cost, however Bottlers are integral
to managing service cost effectively. The below policy will not become effective
until 1/1/07:

 

BILLING CHARGES

    

Regular Time (Monday - Friday, 8:00 am - 5:00 pm)

   [***]/hr

Overtime Time (Monday - Friday, before 8:00 am & after 5:00 pm)

   [***]/hr

Saturday, Sunday or Holiday

   [***]/hr

Travel Time (overtime, weekends and holidays only)

   [***]/hr

Note: Rexam Beverage Can Company does not charge for any travel related
expenses, e.g., air fare, hotel, rental car, meals, etc. except in those cases
in which additional assistance is required from CES Reps out of their normal
service area. In these cases, estimates of such expenses and labor costs shall
be approved in advance by the relevant Bottler(s) and actual expenditures will
be billed for the additional Service Rep(s) upon completion of service.

NON-CHARGEABLE SERVICES

All services rendered during normal business hours, Monday through Friday, 8:00
am to 5:00 pm with the exception of the noted chargeable services below.

CHARGEABLE SERVICES

Services rendered for the purpose of closing machine overhauls, tooling changes,
audits, emergency breakdowns, new equipment installations, size conversion, and
any product performance related services deemed to be solely equipment related.

PROCEDURE

All aspects of the proposed work will be discussed by the Rexam Beverage Can
Company Customer Equipment Service representative with either the plant manager,
maintenance manager or production supervisor, arriving at a mutually agreed upon
and documented scope of work. A customer purchase order will be required prior
to work initiation and a customer signature on the representative’s charge
report is also requested upon the satisfactory completion of the work.

 

* Rates may be adjusted annually in January of each year by mutual agreement of
the parties.

 

29



--------------------------------------------------------------------------------

EXHIBIT E

Return of all packaging materials delivered to Bottler by Rexam, including
plastic pallets, end pallets, top frames and separator sheets (collectively,
“Dunnage”), shall be arranged by Rexam or Rexam’s designee at Rexam’s expense,
provided however, that in the event that Bottler provides its own carrier for
return of Dunnage, such Bottler shall receive a credit from Rexam, for full
truckload quantities only, that shall be based upon mutually agreed backhaul
rates. Such Dunnage shall be returned in not less than commercially usable
condition, normal wear and tear excepted, acceptable by Rexam in full truckload
quantities only, to the location designated by Rexam in writing, in accordance
with Rexam’s reasonable requirements as set out in the Dunnage Return
Instruction Sheets attached hereto as Exhibits E-1 and E-2. Rexam may from time
to time update such Dunnage Return Instruction Sheets. Rexam or Rexam’s designee
will promptly notify Bottler of any discrepancies in the amount of Dunnage
returned when compared with the amount delivered and will provide written
reconciliation no less frequently than quarterly. To the extent that Rexam or
Rexam’s designee reasonably determines that Dunnage has been returned in
unusable condition, normal wear and tear excepted; or in amounts less than
amounts delivered to Bottler, Bottler will be billed no less than quarterly for
such damage or shortfall at the rates set forth on Exhibit F attached hereto.

 

30



--------------------------------------------------------------------------------

Exhibits E-1

DUNNAGE RETURN INSTRUCTION SHEETS

To be attached.

 

31



--------------------------------------------------------------------------------

Exhibits E-2

DUNNAGE RETURN INSTRUCTION SHEETS

To be attached.

 

32



--------------------------------------------------------------------------------

EXHIBIT F

DUNNAGE MATERIALS LIST*

 

ITEM

  

COST

PALLETS

   [***] EACH

TOPFRAME

   [***] EACH

SEPARATOR SHEET

   [***] EACH

 

* Rexam reserves the right to adjust these rates periodically by mutual
agreement not unreasonably withheld.

 

33



--------------------------------------------------------------------------------

EXHIBIT G

WARRANTY AND LIMITED LIABILITY

(a) Rexam hereby warrants that the cans (bodies and ends) shall be free from
defects in workmanship and materials, shall be merchantable and fit for their
intended use as beverage containers, and shall conform to the specifications set
forth in Exhibit B attached hereto.

(b) Rexam warrants that the production and packaging of Cans will comply with
all applicable national, regional and local laws, rules, regulations, ordinances
and orders, and that Rexam has obtained the necessary approvals from all
certification bodies.

(c) Rexam warrants that the Cans, as of the date of shipment and/or delivery are
not adulterated or misbranded within the meaning of any applicable national,
regional and local laws, rules, regulations, ordinances and orders of the
country where the Cans are manufactured and delivered.

(d) Rexam warrants that the packaging of the Cans, and the labeling on the
packaging will comply with all applicable national, regional and local laws,
rules, regulations, norms, ordinances and orders, relating to the transport of
Cans.

(e) Coding and Scannability. Unless otherwise authorized by CCB, all labeled
Cans will bear coding for pricing and inventory tracking. Rexam warrants that
all coding will be properly encoded, applied and scannable in accordance with
all applicable national, regional and local laws, rules, regulations, ordinances
and orders and applicable industry standards. For Cans intended for use in the
United States, labeled Cans will bear Universal Product Codes in accordance with
the standards of the Uniform Code Council, which will be scannable to an ANSI
grade of B or better.

(f) Rexam warrants that neither the design, manufacture and function of the Cans
nor the provision, use or sale thereof will in any way infringe upon or violate
any patent, trademark, trade secret, copyright or other rights of any party;
provided, however, that Rexam will not be liable for such infringement in
respect of infringing features specified by CCB over the written objections of
Rexam unless Rexam actually knew, or should have known, of the infringement and
did not notify CCB.

(g) Rexam warrants that Rexam will have and transfer to Bottlers good and
marketable title to all Cans delivered hereunder.

EXCEPT AS EXPRESSLY STATED ABOVE, THERE ARE NO OTHER WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED.

(h) Rexam shall not be liable to any Bottler or to any other person where the
claimed damages result from: (i) Bottler’s faulty assembly or closure of the can
body and loose end; (ii) rust or outside corrosion on containers occurring after
Bottler’s receipt, except when caused by Rexam’s faulty workmanship or imperfect
materials; (iii) the failure of Bottler (or any other party excluding Rexam,
from time to time having custody or control of allegedly defective

 

34



--------------------------------------------------------------------------------

goods) to exercise reasonable care in conveying, warehousing, using, packing,
handling, distributing or storing filled or unfilled containers; or (iv) the
failure of empty or filled containers exported to or used in foreign countries
unless a special warranty has been specifically approved by Rexam to cover such
exported containers; (v) defects in metal or failure of Bottler’s supplier to
deliver metal to Rexam where Bottler (or CCB) is supplying such metal to Rexam.

(i) Rexam shall give immediate consideration to settlement of a Bottler’s
claims, but in no event shall Rexam be liable on any claim unless notice thereof
is received by Rexam promptly following a Bottler’s discovery of an alleged
defect in a container.

(j) In the event of Rexam’s breach of warranty, Rexam shall be liable for, and
Rexam’s liability to any Bottler hereunder shall be limited to, such Bottler’s
cost of the defective containers, cost of the contents of the containers lost as
a direct result of the defect, and the reasonable cost of recovery and
disposition of defective containers (but as to the latter, only to the extent
reasonably required). Rexam shall in no event be liable to Bottler for indirect
or consequential damages including but not limited to lost profits or lost
business. However, except as set forth in subsection (h) hereof, Rexam shall be
responsible for claims by third parties (including governmental entities) to the
extent arising out of a breach of warranty provided that Rexam is given adequate
notice of such claim and the opportunity to defend such claim by counsel of its
own choosing.

(k) All warranties will survive inspection, testing and acceptance of the goods
by Bottler and expiration or termination of this Amended and Restated Agreement.

 

35